Affirmed and Opinion Filed February 12, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00128-CV

                          IN RE RYAN GALLAGHER

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-16008

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Carlyle
      Ryan Gallagher, proceeding pro se, appeals the trial court’s order denying his

petition to change his name. Mr. Gallagher contends, among other things, that the

trial court abused its discretion because he has a “religious right” to a name change.

We affirm the trial court’s judgment in this memorandum opinion. See TEX. R. APP.

P. 47.4.

      In his August 14, 2019 pro se “Petition to Change the Name of an Adult,” Mr.

Gallagher asked the trial court to change his current legal name, Ryan Alexander

Gallagher, to Ryan Sasha-Shai Van Kush, based on “religious reasons.” His petition

stated he had no felony convictions and met all statutory name change requirements.

The attachments to his petition included an “Affidavit of Hardship” dated “this 25
day of July, 2025 [sic],” in which he asserted, “The State of Texas Controlled

Substances Act, the Compassionate Use Program, the Department of Public Safety,

Collin County, Travis County, and Dallas County are causing Hardship to my

Religion, and irreparable harm without the Court’s intervention.”1

        Collin County, Texas, (the County) filed an October 7, 2019 “Objection to

Petition to Change Name,” contending Mr. Gallagher is “an experienced vexatious

litigator” who “intentionally abuses the judicial system by filing pro se litigation to

harass federal and state governmental entities, their employees, elected officials and

judges,” primarily pertaining to his alleged right to use marijuana in practicing his

religion. The County asserted Mr. Gallagher’s requested name change should be

denied because it “is not consistent with the public interest” and “will foster [his]

ability to avoid numerous sanctions and pre-filing prohibitions.” The County stated,

“Although, theoretically, even if his name were change[d] he would still be

liable/responsible under prior orders/sanctions/pre-filing injunctions, as a practical

matter [it] gives him a clean slate to start his litigation scourge again.” The

attachments to the County’s objection included (1) a list of more than two dozen

federal and state pro se cases filed by Mr. Gallagher in Texas, Colorado, Mississippi,

and Washington, D.C., and (2) several federal court orders pertaining to litigation

restrictions and sanctions imposed on Mr. Gallagher.


    1
     Mr. Gallagher’s “Affidavit of Hardship” was captioned “DC-19-02400, Rev. Ryan ‘Sasha’ Gallagher
v. Texas, 162nd Dallas County District Court.” It did not bear a file stamp or show any indication that it
had previously been filed in any court.
                                                  –2–
      Mr. Gallagher filed a response to the County’s objection, asserting,

“Everything Cited by the County is Moot, because it is Simply an Assault and Legal

Strategy of Intimidation to attempt to make the Plaintiff Dismiss Cases, then an

Assassination of Character to cause Judges to Ignore my Pleas and Dismiss Cases

themselves since I refuse to be intimidated by Sanctions.”

      An associate judge heard and denied the name change request. Then, Mr.

Gallagher filed a timely request for a de novo hearing before the trial court. See TEX.

FAM. CODE § 201.015. He contended “any argument that I am trying to get out of

anything or ‘slip away’ as it was worded by the Representative of Collin County, is

null and voided by the Texas Name Change Code, which clearly states that a Name

Change cannot even possibly be used for such a purpose.” He also asserted, “Further,

as this is a religious request, the County may be held liable for the Actions of this

Judge against a Religious Practice.”

      At the de novo hearing, Mr. Gallagher and the County reasserted their

arguments described above. Mr. Gallagher introduced into evidence two documents:

(1) a “Petition of Public Interest” signed by twenty people “agreeing that the name

change is within the Public Interest” and (2) a “Motion for Name Change to apply

to court cases,” in which he listed the several dozen state and federal cases filed by

him. He stated to the trial court that he was “agreeing” to provide notice in those

cases if the name change were granted. On that same date, he also filed a “Notice”

that stated in part, “This is a Notice to Collin County, the Clerk and the Court that

                                         –3–
Collin County is not a Party to this Case . . . . Nowhere in the Family Law Name

Change section does it give anyone the right to file in and appear at your Family

Court Hearing as a Participant.” The trial court denied his name change request

without stating the basis for its ruling.

      The granting or denial of a petition for a name change is a matter of judicial

discretion. See Chavez v. Chavez, 269 S.W.3d 763, 768 (Tex. App.—Dallas 2008, no

pet.); In re Mayol, 137 S.W.3d 103, 105 (Tex. App.—Houston [1st Dist.] 2004, no

pet.); see also In re Evetts, 392 S.W.2d 781, 784 (Tex. App.—San Antonio 1965, writ

ref’d) (name change is not a matter of right). A trial court abuses its discretion if it

acts without reference to any guiding rules and principles or acts in an arbitrary or

unreasonable manner. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–

42 (Tex. 1985).

      An application for a change of name by an adult is governed by Texas Family

Code Chapter 45. The name change petition must include, among other things,

(1) the present name and place of residence of the petitioner, (2) the full name

requested by the petitioner, (3) the reason the change of name is requested, and (4) a

statement whether the petitioner has been the subject of a final felony conviction.

TEX. FAM. CODE § 45.102. “[T]he court shall order a change of name . . . for a person

other than a person with a final felony conviction if the change is in the interest or

to the benefit of the petitioner and in the interest of the public.” Id. § 45.103. The

name change “does not release a person from liability incurred in that person’s

                                            –4–
previous name or defeat any right the person had in the person’s previous name.” Id.

§ 45.104.

        In his appellate brief,2 Mr. Gallagher asserts two issues: (1) “Religious Right

to Change Name” and (2) “Collin County’s Participation.” In the brief’s “Summary

of the Argument,” he states:

              I have met all state requirements and even agreed to extra
        requirements Collin County asked for, and the Judge denied the name
        change with no legal reason. I have a Religious Right to change my
        name.
              But I am also arguing that Collin County, and Dallas County, by
        their actions in the lower court, are attacking my Religion, and
        fundamentally my Right to Self Determination and Self Identification.

We construe his two appellate issues to assert that the trial court abused its discretion

by denying his name change petition and that the actions of both Dallas and Collin

counties violated his religious rights.

        In support of his violation-of-religious-rights argument, Mr. Gallagher relies

primarily on “Tex. Civ. Code Title 5 Chapter 110,” which, based on the lengthy

portions he quotes, appears to be Texas Civil Practice and Remedies Code Chapter

110. See TEX. CIV. PRAC. & REM. CODE §§ 110.001–.012. He asserts Chapter 110

requires Dallas and Collin counties “to cease and desist” as to the alleged violation

of his religious rights and he seeks damages and other relief under that chapter. But

an action for Chapter 110 relief must “be brought in district court” and comply with



    2
      At this Court’s request, Mr. Gallagher amended his appellate brief twice prior to submission to correct
briefing deficiencies.
                                                    –5–
that statute’s requirements. See id. §§ 110.005–.006. Here, the sole underlying action

brought in the district court was a petition for a name change pursuant to the family

code. We conclude Mr. Gallagher’s Chapter 110 complaint presents nothing for this

Court’s review. See id.

      Additionally, several sections of Mr. Gallagher’s brief contain lengthy string

citations of state and federal constitutional provisions he contends he is

“challenging.” To the extent he asserts complaints regarding those provisions

separate from his Chapter 110 complaint, our appellate rules require that an

appellant’s brief “contain a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1(i).

An appellant claiming violation of his constitutional rights must show how those

rights were indeed violated. See Edwards Aquifer Auth. v. Day, 369 S.W.3d 814, 844

(Tex. 2012) (refusing to consider appellant’s constitutional claim when he failed to

demonstrate how his constitutional rights were violated). Mr. Gallagher’s brief does

not demonstrate how his rights under the cited constitutional provisions were

violated. Thus, we decline to grant relief regarding these claims, to the extent they

are properly presented. See id.; see also Wagner v. State, No. 05-13-01329-CR, 2015

WL 2148103, at *4 (Tex. App.—Dallas May 5, 2015) (mem. op., not designated for

publication) (“Because appellant’s conclusory statement asserting violations of

these constitutional provisions is unsupported by analysis and relevant legal



                                         –6–
citations, he has not complied with appellate briefing requirements.”), aff’d 539

S.W.3d 298 (Tex. Crim. App. 2018).

      The trial court provided no basis for its ruling denying Mr. Gallagher’s name

change and he filed no request for findings of fact and conclusions of law. See TEX.

R. CIV. P. 296. Thus, we presume the trial court made all findings necessary to

support its judgment and we will affirm the ruling on any basis supported by the

record. See In re Muse, No. 09-17-00388-CV, 2018 WL 1097668, at *1 (Tex. App.—

Beaumont Mar. 1, 2018, no pet.) (mem. op.).

      Mr. Gallagher contends the trial court “denied the name change with

absolutely no Consideration for the name change Laws clearly outlined in Tex. Fam.

Code Ann. § 45.104 or really any Law at all, and not on accident, but in an attempt

to block any litigation involving myself and my Religion.” But as described above,

a trial court need not grant a name change unless it is “in the interest of the public.”

TEX. FAM. CODE § 45.103. Though section 45.104 provides that a person’s liabilities

are unaffected by a name change, there was at least some evidence to support a

reasonable inference, based entirely on non-religious considerations, that the

requested name change would facilitate Mr. Gallagher’s ability to thwart

enforcement of the restrictions and sanctions imposed on him. On this record, we

conclude the trial court did not abuse its discretion to the extent it determined the

requested name change was not in the public’s interest. See In re Erickson, 547

S.W.2d 357, 359–60 (Tex. App.—Houston [14th Dist.] 1977, no writ) (explaining

                                          –7–
that in deciding name change request, court may appropriately consider “matters as

may be reasonably necessary to protect . . . the public from imposition, fraud, or

improper purpose”). Thus, the trial court’s denial of the name change was not

improper. See TEX. FAM. CODE § 45.103; In re Barnes, No. 13-13-00685-CV, 2015

WL 2452614, at *3 (Tex. App.—Corpus Christi–Edinburg May 21, 2015, no pet.)

(mem. op.) (concluding denial of religion-based name change request was proper

where section 45.103 requirements were not satisfied).

      We affirm the trial court’s judgment.

                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE


200128F.P05




                                       –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN RE RYAN GALLAGHER                           On Appeal from the 254th Judicial
                                               District Court, Dallas County, Texas
No. 05-20-00128-CV                             Trial Court Cause No. DF-19-16008.
                                               Opinion delivered by Justice Carlyle.
                                               Justices Myers and Osborne
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 12th day of February, 2021.




                                         –9–